DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on June 15, 2021 has been entered. Claims 1, 4-13, and 16-23 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on March 16, 2021.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed June 15, 2021, with respect to the rejections of previous claims 1-23 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ockenfuss (US 2019/0285785 A1).
	In regards to independent claim 1, the Callahan reference was previously cited as it discloses the use of electrochromic window assemblies (see abstract). The Ash reference was previously cited as it discloses a window assembly with electro-optic elements for transmissive and dimmed condition operation inclusive of a dust cover assembly (see abstract).
	In regards to the applicants arguments on page 5, that the Callahan reference does not disclose the limitations “measuring a reflected color on a surface adjacent to a cabin window of an aircraft that allows passage of light and through which a passenger may see outside the aircraft” and “generating an image having an image color in accordance with the reflected color as measured on the surface adjacent to the cabin window”, the Examiner respectfully disagrees. The primary reference Callahan as stated by applicant discloses proposing to consider a brightness level in the cabin in the previously cited paragraph [0041] this “in the cabin” recitation would include any component within the cabin which thus includes the walls or surfaces near or around the cabin windows or the electrochromic display 210, which have a color by default. The reference also states that an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. generated image) that may be coordinated with and visually match other portions of the compartment divider 920 (interpreted as having an image color that matches the measured color on the surface adjacent to the cabin window), which may have a similar, but non-electrochromic interior design or pattern 931. Thus, the chromatic panel shows an ability to analyze the interior design or pattern regarding color in order to cause the panel to match the detected color. Furthermore, Callahan details implementation of passenger aircraft windows incorporating the electrochromic display 210 and thus this functionality leads to the claimed limitations for allowing color matching between the panel and the surfaces surrounding the panel via use of a generated image which would be the design or pattern color provided by the panel (see paragraphs [0066], [0071]-[0072]) as further detailed in the rejections of the office action below.
	 In regards to the applicant’s arguments on pages 5-6, that the Callahan reference does not disclose the limitations “reflected color”, the Examiner agrees, however the Ockenfuss reference has now been cited as it discloses a sensor window having a set of layers with different refractive indexes configured to a particular color in a visible spectral range that may be associated with a threshold opacity (see abstract). In regards to teaching the “reflected color” limitation, Ockenfuss details a vehicle implementation in which a sensor window 120 may be associated with a particular color…based on configuring the second set of colors to match a surface adjacent to sensor window 120 (e.g., based on causing sensor window 120 to reflect a shade of red matching vehicle 110), sensor window 120 may be hidden from view, thus interpreted as obtaining of a reflective color based on adjacent surfaces to a sensor window regarding a vehicle (see paragraph [0024]) as further detailed in the rejections of the office action below.  
	In regards to independent claim 13, this claim recites limitations similar in scope to that of claim 1, and therefore remains rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 4-12 and 16-23, these claims depend from the rejected base claims 1 and 13, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 2008/0042012 A1, hereinafter referenced “Cal”) in view of Ockenfuss (US 2019/0285785 A1, hereinafter referenced “Ock”).

In regards to claim 1 (Currently Amended). Cal discloses a method for controlling an aircraft cabin display (Cal, paragraph [0040]; Reference discloses in FIG. 2A, a multi-color electrochromic panel 210 in accordance with an embodiment of the invention is shown positioned as a part of a cabin compartment divider 220 in the interior 200 of a passenger aircraft), the method comprising: 
-measuring a Cal, Fig. 2B and paragraphs [0041-0042], and [0072]; Reference at paragraph [0041] discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin (i.e. obtaining a color based on lighting regarding the cabin or adjacent surface of a cabin window)….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. Fig. 1 and paragraphs [0071]-[0072] of Cal illustrates implementation of passenger aircraft windows incorporating the described electrochromatic device as [0072] specifically states in one mode of operation, each passenger within a cabin of the commercial aircraft may be permitted to control the opacity of his or her electrochromic device 1050, and thus, the tint, color, or transparency of his or her window, using the associated passenger control module 1049 (i.e. that allows passage of light and through which a passenger may see outside the aircraft); 
-generating an image having an image color in accordance with the Cal, Fig. 10 and paragraph [0066]; Reference at paragraph [0066] further describes an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. generated image) that may be coordinated with and visually match other portions of the compartment divider 920 (having an image color that matches the measured color on the surface adjacent to the cabin window), which may have a similar, but non-electrochromic interior design or pattern 931)); 
-and displaying the image having the image color on a display device covering the cabin window to visually blend the window with the surface adjacent to the window (Cal, Fig. 10 and paragraph [0066]; Reference at paragraph [0066] further describes an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910 (i.e. display device covering the cabin window), when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. displaying of an image having a display color) that may be coordinated with and visually match other portions of the compartment divider 920, which may have a similar, but non-electrochromic interior design or pattern 931) (having an image color that matches or blends the window with the surface adjacent to the window). As discussed above reference provide knowledge for applying electrochromic panel features to cabin window implementation as shown in Fig. 1 and paragraphs [0071]-[0072] cited above.);.  
Cal does not explicitly disclose but Ock teaches
-reflective (color) (Ock, paragraph [0024]; Reference at paragraph [0024] discloses sensor window 120 may be associated with a particular color…In this case, based on configuring the second set of colors to match a surface adjacent to sensor window 120 (e.g., based on causing sensor window 120 to reflect a shade of red matching vehicle 110), sensor window 120 may be hidden from view (i.e. reflective color obtained based on adjacent surface to sensor window regarding vehicle))
Cal and Ock are combinable because they are in the same field of endeavor regarding vehicle window elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the sensor window assembly features of Ock in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system associated with a sensor window applicable to the vehicle windows as taught in Cal.

2. (Canceled) 
3. (Canceled) 

In regards to claim 5 (Currently Amended). Cal in view of Ock teach the method of claim 1.
Cal further discloses
-wherein measuring the Cal, paragraphs [0041] and [0057]; Reference at paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface). Paragraph [0057] discloses fig. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed (i.e. different positions with respect to different areas or surfaces near the panel), such as described further with reference to FIG. 10.), 
-and wherein generating the image comprises generating a first portion of the image in accordance with the first Cal, paragraph [0057]; Reference discloses FIG. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607 (i.e. first second etc. portions of panel which can display portions of image such as logo in fig. 2B). Alternate color panels 605 suitably may have only one color zone, or a greater number of color zones. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed, such as described further with reference to FIG. 10).  
Cal does not explicitly disclose but Ock teaches
-reflective (color) (Ock, paragraph [0024]; Reference at paragraph [0024] discloses sensor window 120 may be associated with a particular color…In this case, based on configuring the second set of colors to match a surface adjacent to sensor window 120 (e.g., based on causing sensor window 120 to reflect a shade of red matching vehicle 110), sensor window 120 may be hidden from view (i.e. reflective color obtained based on adjacent surface to sensor window regarding vehicle))
Cal and Ock are combinable because they are in the same field of endeavor regarding vehicle window elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the sensor window assembly features of Ock in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system associated with a sensor window applicable to the vehicle windows as taught in Cal.

In regards to claim 6 (Original). Cal in view of Ock teach the method of claim 1.
Cal further discloses
-wherein a color gradient is applied across the image displayed on the display device (Cal, Fig. 10 and paragraph [0066]; Reference at paragraph [0066] further describes an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. generated image having color gradient applied to image regarding design or pattern) that may be coordinated with and visually match other portions of the compartment divider 920 (having an image color that matches the measured color on the surface adjacent to the cabin window), which may have a similar, but non-electrochromic interior design or pattern 931)).  

In regards to claim 7 (Original). Cal in view of Ock teach the method of claim 5.
Cal further discloses
-wherein the first position and the second position on the surface adjacent to the cabin window are on opposite sides of the cabin window (Cal, paragraphs [0041] and [0057]; Reference at paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface). Paragraph [0057] discloses fig. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed (i.e. different positions with respect to different areas or surfaces near the panel or cabin window), such as described further with reference to FIG. 10.).  


In regards to claim 12 (Original). Cal in view of Ock teach the method of claim 1.
Cal further discloses
-wherein the method is applied dynamically as lighting conditions inside the aircraft cabin change (Cal, paragraph [0041]; Reference discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. The display 210 may also be used in a combination with a window, in addition to forming a divider 220).  

In regards to claim 13 (Currently Amended). Cal discloses a system for controlling an aircraft cabin display (Cal, Abstract), the system comprising: 
-a processing unit (Cal, paragraph [0041]; Reference discloses in some embodiments, a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment); 
-and a non-transitory computer-readable medium having stored thereon program code executable by the processing unit (Cal, paragraph [0073]; Reference discloses the control panel 1002 may be programmable (interpreted as software instructions or CRM) or include control options to be selected for the situation. The cabin attendant control panel may include or be linked to a computer processor 1007 providing for computerized or automated control of the electrochromic devices 1050) for: -measuring a Cal, Fig. 2B and paragraphs [0041-0042], and [0072]; Reference at paragraph [0041] discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin (i.e. obtaining a color based on lighting regarding the cabin or adjacent surface of a cabin window)….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. Fig. 1 and paragraphs [0071]-[0072] of Cal illustrates implementation of passenger aircraft windows incorporating the described electrochromatic device as [0072] specifically states in one mode of operation, each passenger within a cabin of the commercial aircraft may be permitted to control the opacity of his or her electrochromic device 1050, and thus, the tint, color, or transparency of his or her window, using the associated passenger control module 1049 (i.e. that allows passage of light and through which a passenger may see outside the aircraft); 
-generating an image having an image color in accordance with the Cal, Fig. 10 and paragraph [0066]; Reference at paragraph [0066] further describes an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. generated image) that may be coordinated with and visually match other portions of the compartment divider 920 (having an image color that matches the measured color on the surface adjacent to the cabin window), which may have a similar, but non-electrochromic interior design or pattern 931)); 
-and displaying the image having the image color on a display device covering the cabin window to visually blend the window with the surface adjacent to the window (Cal, Fig. 10 and paragraph [0066]; Reference at paragraph [0066] further describes an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910 (i.e. display device covering the cabin window), when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. displaying of an image having a display color) that may be coordinated with and visually match other portions of the compartment divider 920, which may have a similar, but non-electrochromic interior design or pattern 931) (having an image color that matches or blends the window with the surface adjacent to the window). As discussed above reference provide knowledge for applying electrochromic panel features to cabin window implementation as shown in Fig. 1 and paragraphs [0071]-[0072] cited above.);.  
Cal does not explicitly disclose but Ock teaches
-reflective (color) (Ock, paragraph [0024]; Reference at paragraph [0024] discloses sensor window 120 may be associated with a particular color…In this case, based on configuring the second set of colors to match a surface adjacent to sensor window 120 (e.g., based on causing sensor window 120 to reflect a shade of red matching vehicle 110), sensor window 120 may be hidden from view (i.e. reflective color obtained based on adjacent surface to sensor window regarding vehicle))
Cal and Ock are combinable because they are in the same field of endeavor regarding vehicle window elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the sensor window assembly features of Ock in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system associated with a sensor window applicable to the vehicle windows as taught in Cal.

14. (Canceled)
15. (Canceled) 


In regards to claim 17 (Currently Amended). Cal in view of Ock teach the system of claim 13.
Cal further discloses
-wherein measuring the Cal, paragraphs [0041] and [0057]; Reference at paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface). Paragraph [0057] discloses fig. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed (i.e. different positions with respect to different areas or surfaces near the panel), such as described further with reference to FIG. 10.), 
-and wherein generating the image comprises generating a first portion of the image in accordance with the first Cal, paragraph [0057]; Reference discloses FIG. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607 (i.e. first second etc. portions of panel which can display portions of image such as logo in fig. 2B). Alternate color panels 605 suitably may have only one color zone, or a greater number of color zones. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed, such as described further with reference to FIG. 10).  
Cal does not explicitly disclose but Ock teaches
-reflective (color) (Ock, paragraph [0024]; Reference at paragraph [0024] discloses sensor window 120 may be associated with a particular color…In this case, based on configuring the second set of colors to match a surface adjacent to sensor window 120 (e.g., based on causing sensor window 120 to reflect a shade of red matching vehicle 110), sensor window 120 may be hidden from view (i.e. reflective color obtained based on adjacent surface to sensor window regarding vehicle))
Cal and Ock are combinable because they are in the same field of endeavor regarding vehicle window elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the sensor window assembly features of Ock in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system associated with a sensor window applicable to the vehicle windows as taught in Cal.

In regards to claim 18 (Original). Cal in view of Ock teach the system of claim 17.
Cal further discloses
-wherein a color gradient is applied across the image displayed on the display device (Cal, Fig. 10 and paragraph [0066]; Reference at paragraph [0066] further describes an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. generated image having color gradient applied to image regarding design or pattern) that may be coordinated with and visually match other portions of the compartment divider 920 (having an image color that matches the measured color on the surface adjacent to the cabin window), which may have a similar, but non-electrochromic interior design or pattern 931)).  

In regards to claim 19 (Original). Cal in view of Ock teach the system of claim 17.
Cal further discloses
-wherein the first position and the second position on the surface adjacent to the cabin window are on opposite sides of the cabin window (Cal, paragraphs [0041] and [0057]; Reference at paragraph [0041] previously discloses the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment (i.e. this brightness and lighting sensing regarding the cabin interpreted as the measuring of light for performing the visual color coordinated interior design or pattern display matching the compartment divider or adjacent surface). Paragraph [0057] discloses fig. 7 shows an exemplary multi-color electrochromic panel 605 in accordance with an embodiment of the present invention. The panel 605 includes three color zones, a first color zone 610, a second color zone 620, and a third color zone 630 arranged in the panel 605 in a design or pattern 607. The pattern 607 in this embodiment is a colored wave pattern adapted to match or complement other designs, architectural features, patterns or colors in an area (not shown) where the panel 605 is installed (i.e. different positions with respect to different areas or surfaces near the panel or cabin window), such as described further with reference to FIG. 10.).  

Claims 4, 8, 9, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 2008/0042012 A1) in view of Ockenfuss (US 2019/0285785 A1) as applied to claims 1 and 13 above, and further in view of Ash (US 2015/0354790 A1, hereinafter referenced “Ash”).

In regards to claim 4 (Original). Cal in view of Ock teach the method of claim 1.
Cal further discloses

-and wherein generating an image comprises generating the image Cal, Fig. 10 and paragraph [0066]; Reference at paragraph [0066] further describes an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. generated image) that may be coordinated with and visually match other portions of the compartment divider 920).  
Cal and Ock does not explicitly disclose but Ash teaches
-further comprising obtaining a reflected intensity of light at the surface adjacent to the cabin window (Ash, paragraph [0022]; Reference discloses in either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30), 
-with an image intensity in accordance with the reflected intensity (Ash, paragraph [0022]; Reference discloses in either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30))
Cal and Ock are combinable because they are in the same field of endeavor regarding vehicle window elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the sensor window assembly features of Ock in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system associated with a sensor window applicable to the vehicle windows as taught in Cal.

In regards to claim 8 (Original). Cal in view of Ock teach the method of claim 1.
Cal further discloses

-and wherein displaying the image comprises displaying the image on a portion of the display covering the cabin window (Cal, paragraph [0042]; Reference discloses in FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330 (i.e. image displayed on display panel or cabin window).  
Cal and Ock does not explicitly disclose but Ash teaches
-wherein the display extends over the cabin window and a plurality of additional cabin windows adjacent to the cabin window (Ash, paragraph [0024]; Reference discloses in addition, or as an alternative, to matching a color scheme of an aircraft interior, the color, brightness and/or intensity of the light sources 34 within dust cover 32 can be controlled to produce a desired aesthetic effect. Such an effect can include the presentation of various lighting schemes, such as those designed to set a specific mood for the cabin of the aircraft (e.g., calm, alert, etc.)…Such adjustment can further be done either according to groups of seats or within the cabin as a whole (such as by APCI 50 or another computer onboard the aircraft)), 
Cal and Ock are combinable because they are in the same field of endeavor regarding vehicle window elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the sensor window assembly features of Ock in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system associated with a sensor window applicable to the vehicle windows as taught in Cal.
Cal and Ash are also combinable because they are in the same field of endeavor regarding vehicle window displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the sensor window assembly features of Ock, to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system. Further incorporating the dust cover window assembly features of Ash allows for providing a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic or elector-optic windows applicable to the windows as taught in Cal and Ock.

In regards to claim 9 (Currently Amended). Cal in view of Ock in further view of Ash teach the method of claim 8.
Cal further discloses
-further comprising measuring additional reflected colors on respective surfaces adjacent to the plurality of additional cabin windows (Cal, Fig. 2B and paragraphs [0041] and [0042]; Reference at paragraph [0041] discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin (i.e. obtaining a color based on lighting)….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. Paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 displays the logo 330, and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. color matches surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it)), generating 1805200495-353US respective additional images in accordance with the additional reflected colors as measured (Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330), and displaying the additional images on respective portions of the display covering the additional cabin windows (Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330).  
*Fig. 1 and paragraphs [0071]-[0072] of Cal illustrates implementation of passenger aircraft windows incorporating the described electrochromatic device*

In regards to claim 16 (original). Cal in view of Ock teach the system of claim 13.
Cal further discloses

-and wherein generating an image comprises generating the image Cal, Fig. 10 and paragraph [0066]; Reference at paragraph [0066] further describes an example in which FIG. 10 shows an exemplary aircraft interior 900 similar to that shown in FIGS. 2A and 2B, with a multi-color electrochromic panel 910 installed in a passenger compartment divider 920. In this embodiment, the panel 910, when activated (as shown here) displays a color coordinated interior design or pattern 930 (i.e. generated image) that may be coordinated with and visually match other portions of the compartment divider 920)).  
Cal and Ock does not explicitly disclose but Ash teaches
-wherein the program code is further executable for obtaining a reflected intensity of light at the surface adjacent to the cabin window (Ash, paragraph [0022]; Reference discloses in either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30),
-with an image intensity in accordance with the reflected intensity (Ash, paragraph [0022]; Reference discloses in either embodiment, the color of the light from dust cover 32 can be adjusted, for example, to generally match the color of the inner walls of an aircraft cabin. Even further, the intensity of light from dust cover 32 can be adjusted to match a reflective quality (i.e. overall diffuse and specular qualities) of the inner walls when combined with the specular reflectivity of the electro-optic element 30))
Cal and Ash are also combinable because they are in the same field of endeavor regarding vehicle window displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the sensor window assembly features of Ock, to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system. Further incorporating the dust cover window assembly features of Ash allows for providing a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic or elector-optic windows applicable to the windows as taught in Cal and Ock.

In regards to claim 20 (Original). Cal in view of Ock teach the system of claim 13.
Cal further discloses

-and wherein displaying the image comprises displaying the image on a portion of the display covering the cabin window (Cal, paragraph [0042]; Reference discloses in FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330 (i.e. image displayed on display panel or cabin window).  
Cal and Ock does not explicitly disclose but Ash teaches
-wherein the display extends over the cabin window and a plurality of additional cabin windows adjacent to the cabin window (Ash, paragraph [0024]; Reference discloses in addition, or as an alternative, to matching a color scheme of an aircraft interior, the color, brightness and/or intensity of the light sources 34 within dust cover 32 can be controlled to produce a desired aesthetic effect. Such an effect can include the presentation of various lighting schemes, such as those designed to set a specific mood for the cabin of the aircraft (e.g., calm, alert, etc.)…Such adjustment can further be done either according to groups of seats or within the cabin as a whole (such as by APCI 50 or another computer onboard the aircraft)), 
Cal and Ash are also combinable because they are in the same field of endeavor regarding vehicle window displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the sensor window assembly features of Ock, to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system. Further incorporating the dust cover window assembly features of Ash allows for providing a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic or elector-optic windows applicable to the windows as taught in Cal and Ock.
In regards to claim 21 (Currently Amended). Cal in view of Ock in further view of Ash teach the system of claim 20.
Cal further discloses
-wherein the program code is further executable for measuring additional reflected colors on respective surfaces adjacent to the plurality of additional cabin windows (Cal, Fig. 2B and paragraphs [0041] and [0042]; Reference at paragraph [0041] discloses a control panel may be programmed to change the opacity of the electrochromic display 210 to change the environment based upon time of day, the status of the flight (take-off, landing, etc.), or other criteria. Alternately, the electrochromic display 210 may be programmed to change state when a sufficient amount brightness level is sensed within the cabin (i.e. obtaining a color based on lighting)….The display 210 may thus adjust the natural lighting in the interior 200 of the aircraft, or any other vehicle or architectural environment. Paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330. In an activated state, the panel 310 displays the logo 330, and passengers cannot see through the panel 310, visually dividing the passenger compartments (i.e. color matches surface adjacent to window or panel 310 as shown in the Fig. 2B thus passengers can’t see through it)), generating respective additional images in accordance with the additional reflected colors as measured (Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330), and displaying the additional images on respective portions of the display covering the additional cabin windows (Cal, Fig. 2B and paragraph [0042]; Reference at paragraph [0042] discloses FIG. 2B shows a passenger aircraft cabin interior 300 similar to that in FIG. 8A. An embodiment of a multi-color electrochromic panel 310 is installed in the cabin interior 300 as a part of a cabin compartment divider 320. In FIG. 2B, the panel 310 is shown in the activated state exhibiting a multi-color logo 330).  
*Fig. 1 and paragraphs [0071]-[0072] of Cal illustrates implementation of passenger aircraft windows incorporating the described electrochromatic device*

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 2008/0042012 A1) in view of Ockenfuss (US 2019/0285785 A1) in view of Ash (US 2015/0354790 A1) as applied to claims 9 and 21 above, and further in view of Garing (US 2018/0281673 A1, hereinafter referenced “Garing”)

In regards to claim 10 (Original). Cal in view of Ock in further view of Ash teach the method of claim 9.
Cal further discloses

-and further comprising rendering the display transparent over portions of the display corresponding to the cabin wall sections (Cal, paragraph [0072]; Reference discloses in one mode of operation, each passenger within a cabin of the commercial aircraft may be permitted to control the opacity of his or her electrochromic device 1050, and thus, the tint, color, or transparency of his or her window, using the associated passenger control module 1049).  
Cal, Ock, and Ash does not disclose but Garing teaches
(Garing, Fig. 4 and paragraph [0045]; reference discloses Referring to FIG. 4A, a passenger seating arrangement is shown including first and second nesting passenger suites 400 a, 400 b each bound by one or more privacy walls 402 (i.e. cabin walls) defining a seating area 404),
Cal and Ock are combinable because they are in the same field of endeavor regarding vehicle window elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the sensor window assembly features of Ock in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system associated with a sensor window applicable to the vehicle windows as taught in Cal.
Cal and Ash are also combinable because they are in the same field of endeavor regarding vehicle window displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the sensor window assembly features of Ock, to include the dust cover window assembly features of Ash in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system. Further incorporating the dust cover window assembly features of Ash allows for providing a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting in order to limit or reduce spectral reflectivity in electrochromic or elector-optic windows applicable to the windows as taught in Cal and Ock.
Cal and Garing are also combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the sensor window assembly features of Ock in further view of the dust cover window assembly features of Ash, to include the adaptive lighting features of Garing in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system. Further incorporating the dust cover window assembly features of Ash allows for providing a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting. Adding the adaptive lighting features of Garing allows for adaptively controlling lighting within a passenger suite of an aircraft cabin that matches or compliments sensed illumination thus improving the individual passenger experience applicable to cabin display systems as taught in Cal and Ash.

In regards to claim 22 (Original). Cal in view of Ock in further view of Ash teach the system of claim 21.
Cal further discloses

-and further comprising rendering the display transparent over portions of the display corresponding to the cabin wall sections (Cal, paragraph [0072]; Reference discloses in one mode of operation, each passenger within a cabin of the commercial aircraft may be permitted to control the opacity of his or her electrochromic device 1050, and thus, the tint, color, or transparency of his or her window, using the associated passenger control module 1049).  
Cal, Ock, and Ash does not disclose but Garing teaches
-wherein the plurality of additional cabin windows are separated by cabin wall sections (Garing, Fig. 4 and paragraph [0045]; Reference discloses referring to FIG. 4A, a passenger seating arrangement is shown including first and second nesting passenger suites 400 a, 400 b each bound by one or more privacy walls 402 (i.e. cabin walls) defining a seating area 404),
Cal and Garing are also combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the sensor window assembly features of Ock in further view of the dust cover window assembly features of Ash, to include the adaptive lighting features of Garing in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system. Further incorporating the dust cover window assembly features of Ash allows for providing a light transmitting sheet on a dust cover assembly with multiple light sources for emitting diffuse lighting. Adding the adaptive lighting features of Garing allows for adaptively controlling lighting within a passenger suite of an aircraft cabin that matches or compliments sensed illumination thus improving the individual passenger experience applicable to cabin display systems as taught in Cal and Ash.


Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan (US 2008/0042012 A1) in view of Ockenfuss (US 2019/0285785 A1) in view of Ash (US 2015/0354790 A1) as applied to claims 1 and 13 above, and further in view of Staton (US 2018/0182314 A1, hereinafter referenced “Staton”)

In regards to claim 11 (Original). Cal in view of Ock teach the method of claim 1.
Cal and Ock does not disclose but Staton teaches
-further comprising enabling the displaying of the image upon detection of a predetermined level of translucency of the cabin window (Staton, paragraph [0036]; Reference discloses the third layer 306 may include sensors (e.g., photodiodes, phototransistors, photoresistors, cadmium-sulfide (CDS) cells, etc.) to detect the amount of ambient light available for use in the display 300. Where these sensors indicate that there is sufficient ambient light, the display 300 may employ the ambient light instead of light from the LED panel 305 for use in the display 300. Alternately, where these sensors indicate that the ambient light is insufficient (e.g., at night time and/or where the display 300 is situated in a dark room), the display may utilize the light from the LED panel 305 for the display of content (i.e. displaying content or image based on the light detected with reference to the display or translucency of the cabin window).  
Cal and Ock are combinable because they are in the same field of endeavor regarding vehicle window elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal to include the sensor window assembly features of Ock in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity thereby improving performance of an optical system associated with a sensor window applicable to the vehicle windows as taught in Cal.
Cal and Staton are also combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the sensor window assembly features of Ock, to include the intelligent glass features of Staton in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity. Further incorporating the intelligent glass features of Staton allows for use of a sensor for detecting ambient light below a predetermined level and controlling display on the smart panel providing intelligent and adaptive display functions applicable to the window display systems as taught in Cal and Ock.

In regards to claim 23 (Original). Cal in view of Ock teach the system of claim 13.
Cal and Ock does not disclose but Staton teaches
-wherein the program code is further executable for enabling the displaying of the image upon detection of a predetermined level of translucency of the cabin window (Staton, paragraph [0036]; Reference discloses the third layer 306 may include sensors (e.g., photodiodes, phototransistors, photoresistors, cadmium-sulfide (CDS) cells, etc.) to detect the amount of ambient light available for use in the display 300. Where these sensors indicate that there is sufficient ambient light, the display 300 may employ the ambient light instead of light from the LED panel 305 for use in the display 300. Alternately, where these sensors indicate that the ambient light is insufficient (e.g., at night time and/or where the display 300 is situated in a dark room), the display may utilize the light from the LED panel 305 for the display of content (i.e. displaying content or image based on the light detected with reference to the display or translucency of the cabin window).
Cal and Staton are also combinable because they are in the same field of endeavor regarding vehicle display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic window display system of Cal, in view of the sensor window assembly features of Ock, to include the intelligent glass features of Staton in order to provide the user with a system for providing an electrochromic window assembly for changing color and/or opacity of a passengers window as taught by Cal, while incorporating the sensor window assembly features of Ock in order to provide an assembly with various refractive layers in which the set of layers may be configured to a particular color in a visible spectral range and may be associated with a threshold opacity. Further incorporating the intelligent glass features of Staton allows for use of a sensor for detecting ambient light below a predetermined level and controlling display on the smart panel providing intelligent and adaptive display functions applicable to the window display systems as taught in Cal and Ock.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619